Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/07/2022 has been entered.


Examiner’s Amendment-Claims
2. 	The following Examiner's amendments to claims 1, 14, and 22-26 have been authorized in a telephone interview with Applicant's representative, Michelle Lawson at 813 925-8505 on 9/13/0222.

In Claim 1, the preamble phrase in the 1st paragraph reciting the following:
“A therapeutically effective amount of a ubiquitin protein ligase E3A (UBE3A) adeno-associated viral (AAV) vector comprising:”
is rewritten as follows:
“A therapeutically effective amount of a ubiquitin protein ligase E3A (UBE3A) adeno-associated viral (AAV) vector for treating disturbances in synaptic function associated with a UBE3A deficiency disease comprising:”.


In claim 1, the final phrase in the final paragraph

“a subject with a UBE3A deficiency disease.”

is rewritten as follows:

“a subject with the UBE3A deficiency disease.”


In Claim 14, the preamble phrase in the 1st paragraph reciting the following:
“A method of treating a UBE3A deficiency disease, comprising:”

is rewritten as follows:

“A method of treating disturbances in synaptic function in a patient with a UBE3A deficiency disease, comprising:”.



In Claim 22, the preamble phrase reciting the following:
“The UBE3A vector of claim 1,”

is rewritten as follows:

“The vector of claim 1,”.




Claim 23 is rewritten as follows:

“The vector of claim 1, wherein the vector is formulated for injection into the hippocampus or ventricle”.



In Claim 24, the preamble phrase reciting the following:
“The UBE3A vector of claim 1,”

is rewritten as follows:

“The vector of claim 1,”.




New Claim 25, is written as follows:
 
“The vector of claim 1, wherein the disturbances in synaptic function are disturbances in long-term synaptic plasticity.”


New Claim 26, is written as follows:
“The method of claim 14, wherein the disturbances in synaptic function are disturbances in long-term synaptic plasticity.”


Information Disclosure Statement
3. 	Applicant has filed Information Disclosure Statements on 3/07/2022, 3/16/2022, 4/18/2022, and 5/04/2022 have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


Election/Restrictions
4. 	Applicant’s election of the following invention without traverse in the reply filed on 12/17/2018 is acknowledged.  
Group I, claims 1-4, 20, and 22-24, drawn to an UBE3A AAV vector.
Rejoinder
Claims 1-4, 20, and 22-24 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 10/31/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-III is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14-19, directed to previously non-elected Group III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


5.				Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed by Dr. Kevin Ron Nash on 3/07/2022 has been considered and is sufficient to overcome the rejection of instant claims based upon 35 U.S.C 103 as set forth in the last Office action (see more below).  


6. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and the declaration of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest a composition or method of using an ubiquitin protein ligase E3A (UBE3A) comprising SEQ ID NO:12 or a variant at least 95% identical in adeno-associated viral (AAV) vector combined with a secretion signal and cell uptake sequence for treating disturbances in synaptic function associated with a UBE3A deficiency disease.
Although the closest prior art of Daily et al.,(PLoS ONE, 2011, 6:e27221, prior art of record) teaches that mouse UBE3A AAV gene therapy can rescue disturbances in long term synaptic plasticity in a subject with a UBE3A deficiency, Applicant has unexpectedly demonstrated by way of the declaration under 37 CFR 1.132 filed by Dr. Kevin Ron Nash on 3/07/2022 that the rescue of disturbances in long term synaptic plasticity using human UBE3A is isoform specific. Specifically, Dr. Nash demonstrates that only variant 1 of human UBE3A corresponding to SEQ ID NO:12 can effectively rescue long term potentiation in synaptic function, while variant 2 cannot (see p. 3, Fig. 1 of the Nash declaration). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7. 	Claims 1-4, and 14-26 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ARTHUR S LEONARD/           Examiner, Art Unit 1633